Citation Nr: 1113216	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2005 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case is currently under the jurisdiction of the Louisville, Kentucky RO.

In December 2008, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In June 2009, the issue on appeal was remanded for further evidentiary development.


FINDING OF FACT

The evidence in favor and against the claim is evenly divided.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for hearing loss, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's DD Form 214 reflects that the Veteran was a combat engineer during active service, and received commendations that included the Rifle M16 (Expert) Qualification Badge, and Hand Grenade (Sharpshooter) Qualification Badge.  

Service treatment records reflect that enlistment examination in December 1983 revealed hearing thresholds of 5, 5, 10, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 0, 0, 10, 5, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.  At the time of service separation examination in December 1986, the Veteran had hearing thresholds of 0, 5, 5, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 0, 0, 5, 10, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear. 

Periodic Army Reserve examination in September 1991 revealed hearing thresholds of 0, 10, 15, 20, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 0, 0, 10, 5, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.

Army Reserve audiometric examination in May 1997 revealed higher hearing thresholds in the left ear at 4000 Hertz, and the Veteran was to be evaluated by a physician as a result of the pure tone asymmetry.  The Veteran was also instructed to wear ear protection "in noise."  At this time, the Veteran had hearing thresholds of 5, 10, 15, 20, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 0, 10, 15, 20, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.

Army Reserve physical examination in September 2001 revealed that the Veteran reported a history of ear trouble that he more particularly described as slight hearing loss with some nerve deafness in the right ear.  At this time, the Veteran had hearing thresholds of 20, 15, 10, 10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 25, 5, 5, 10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.

Army Reserve physical examination in March 2004 revealed hearing thresholds of 40, 15, 5, 5, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 0, 5, 5, 10, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.  

VA treatment records from March 2005 reflect that the Veteran's complaints included poor bilateral hearing.  

VA audiological consultation in early November 2005 revealed that the Veteran complained of decreased hearing and constant bilateral ringing and buzzing tinnitus, onset around 1986.  The Veteran was reportedly a combat engineer with repeated exposures to 20 mm cannon fire at close range.  The Veteran reported one incident where a shot was fired in close proximity with resultant tinnitus for a period of two days.  There was some occupational noise exposure in a carpet mill but the Veteran reported that he was rarely exposed.  The Veteran also reported some recreational hunting.  An audiogram was noted to be available for review.  Pure tone threshold eudiometry indicated hearing was in normal limits through 3000 Hertz, with moderate notched sensorineural hearing loss in the right ear and moderate/severe notched sensorineural hearing loss in the left ear.  The speech recognition thresholds were noted to be in good agreement with pure tone averages at 96 percent for the right ear and 92 percent for the left.  The impression was hearing within normal limits overall with moderate to moderately severe high frequency sensorineural hearing loss.  The examiner went on to state that it was as likely as not that the hearing loss and tinnitus were service connected.  

VA treatment records over the period of February 2006 to June 2008 reflect that the Veteran's problem list periodically included sensorineural hearing loss.

VA audiometric examination in June 2008 revealed hearing thresholds of 25, 25, 15, 20, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 25, 30, 20, 25, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.

At the Veteran's hearing before the Board in December 2008, the Veteran testified that part of his duties as a combat engineer included demolition and setting off explosives (transcript (T.) at p. 6).  This was the primary reason he was sent to the National Training Center at Fort Irwin, California, for the purpose of loading the ranges for simulated tank combat (T. at p. 6).  The Veteran also noted an active duty incident involving a round that resulted in an accidental death, following which the Veteran developed a ringing in his ears (T. at p. 7).  The Veteran's bilateral hearing had subsequently worsened over time (T. at pp. 9-10).  

VA audiological examination in November 2009 revealed the Veteran's history of noise exposure during service, and his post-service occupational history that included work in a carpet mill and textile factory, and as a jailer.  At this time, audiometric examination revealed hearing thresholds of 25, 25, 15, 25, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 25, 20, 25, 35, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.  Pure tone results were found to indicate bilateral hearing that was within normal limits from 250 to 2000 Hertz, with a moderate rising to mild sensorineural hearing loss from 4000 to 8000 Hertz in the right ear, and mild to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz rising to moderate loss at 8000 Hertz, in the left.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of loud noise exposure while in the service, but that his tinnitus was.  As the rationale for his conclusion regarding hearing loss, the examiner noted that enlistment and separation examinations revealed normal findings, and that a 2001 test also indicated hearing within normal limits bilaterally.  

The Board has considered the evidence relevant to this claim, and initially concludes that VA audiological results from November 2009 support a finding of current hearing disability for VA benefits purposes, bilaterally.  38 C.F.R. § 3.385 (2010).  

The record also reflects that while the November 2009 VA examiner believed that the Veteran's bilateral hearing loss was not related to his exposure to loud noises during service, it is apparent that he reached this conclusion primarily on the basis that normal bilateral hearing was indicated at separation, without additionally considering the Veteran's noise exposure during service and his claims of continuing symptomatology since service.  The Board further finds that the examiner's reference to normal hearing at the time of examination in 2001 is unclear and unpersuasive as there was some evidence of hearing loss in that examination at 500 Hertz in the right ear and prior evidence of hearing loss bilaterally, dating back to 1991.  

On the other hand, while there is no indication that the November 2005 VA audiologist reviewed the Veteran's claims file in reaching his opinion supporting service connection for the Veteran's hearing loss, it is clear that he predicated his opinion by noting then-current audiometric findings, the Veteran's complaints of decreased hearing since around 1986, the Veteran's repeated exposures to 20 mm cannon fire at close range as a combat engineer, and the Veteran's post-service occupational noise exposure in a carpet mill where the Veteran reported only rare exposure and some post-service exposure with recreational hunting, all of which are supported in the record.  Therefore, since the facts on which the audiologist relied to formulate his opinion are supported by evidence in the claims file, his opinion in support of the claim is clearly entitled to some evidentiary weight.  

Accordingly, because the evidence of record reflects exposure to loud noise during active service, and a hearing loss by VA standards has been found to be documented bilaterally and consistent with noise exposure during service, with one opinion in favor of service connection and one against, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's bilateral hearing loss is of service origin.  Accordingly, the Board finds that the evidence supports entitlement to service 

connection for the Veteran's hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


